                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 1 of 6 Page ID #:193

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 19-95JVS


 Defendant           Robert Zotea                                            Social Security No. 2         9   8     1
 akas:   Robert Antonio Zotea; “Tony”                                        (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           11     10        20

  COUNSEL                                                              John Barton, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Distribution of Methamphetamine in violation of 21 USC Section 841(a)(1), (b)(1)(A)(viii) as charged in Count 2 of the
                     Indictment; and Felon in Possession of a Firearm and Ammunition in violation of 18 USC Section 922(g)(1) as charged in
                     Count 3of the Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 140   months on Count 2 and 120 months on
                     Count 3, to be served concurrently

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons evaluate the defendant for participation in the Bureau of
Prisons’ 500-hour Residential Drug Abuse Program (RDAP).

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5) years.
This term consists of five (5) years on Count 2 and three (3) years on Count 3, all such terms to run concurrently
under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and Amended General Order 20-04.

         2. During the period of community supervision, the defendant shall pay the special assessment in
            accordance with this judgment's orders pertaining to such payment.


CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 2 of 6 Page ID #:194

 USA vs.       Robert Zotea                                        Docket No.:   SACR 19-95JVS


         3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
               submit to one drug test within 15 days of release from custody and at least two periodic drug tests
               thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         5.    The defendant shall participate in an outpatient substance abuse treatment and counseling program that
               includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant
               shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
               period of supervision.

         6.    During the course of supervision, the Probation Officer, with the agreement of the defendant and
               defense counsel, may place the defendant in a residential drug treatment program approved by the U.S.
               Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
               may include counseling and testing, to determine if the defendant has reverted to the use of drugs. The
               defendant shall reside in the treatment program until discharged by the Program Director and Probation
               Officer.

         7.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
               treatment to the aftercare contractors during the period of community supervision. The defendant shall
               provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
               ability to pay, no payment shall be required.

         8.    The defendant shall not associate with anyone known to the defendant to be a member of the Eastside
               Anaheim Gang and others known to the defendant to be participants in the Eastside Anaheim Gang's
               criminal activities, with the exception of the defendant's family members. The defendant may not wear,
               display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any
               other clothing that defendant knows evidence affiliation with the Eastside Anaheim Gang, and may not
               display any signs or gestures that defendant knows evidence affiliation with the Eastside Anaheim
               Gang.

         9.    As directed by the Probation Officer, the defendant shall not be present in any area known to the
               defendant to be a location where members of the Eastside Anaheim Gang meet or assemble.

         10.   The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as
               defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices
               or media, email accounts, social media accounts, cloud storage accounts, or other areas under the
               defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
               officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any
               other occupants that the premises may be subject to searches pursuant to this condition. Any search
               pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
               reasonable suspicion that the defendant has violated a condition of his supervision and that the areas
               to be searched contain evidence of this violation.


CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 6
                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 3 of 6 Page ID #:195

 USA vs.     Robert Zotea                                                            Docket No.:      SACR 19-95JVS


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

The Court recommends as first priority a facility that has the RDAP program and as second priority a
facility in California.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            November 10, 2020
            Date                                                         U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                         Clerk, U.S. District Court




            9/10/20                                               By     Lisa Bredahl
            Filed Date                                                   Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                    While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 3 of 6
                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 4 of 6 Page ID #:196

 USA vs.     Robert Zotea                                                            Docket No.:      SACR 19-95JVS



 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 5 of 6 Page ID #:197
             The defendant must also comply with the following special conditions (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. § 3613.

             The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic
 circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such
 notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution
 under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

             As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries;
 (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation
 as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.


           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be
 deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                       These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 5 of 6
                Case 8:19-cr-00095-JVS Document 28 Filed 11/10/20 Page 6 of 6 Page ID #:198
 USA vs.      Robert Zotea                                                               Docket No.:       SACR 19-95JVS




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                                     By
             Date                                                           Deputy Marshal




                                                                          CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal custody.

                                                                            Clerk, U.S. District Court



                                                                     By
             Filed Date                                                     Deputy Clerk




                                                        FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 6 of 6
